PER CURIAM:
On November 14, 1969, in the district court of Yellowstone *531County, Ralph L. Herriott, an attorney and counselor at law of this Court, was convicted of the crime of grand larceny and an order was entered in the said court staying imposition of sentence for a period of two years and he was placed on probation for said period, the court retaining jurisdiction over him under terms and conditions as set forth in said order, Ralph L. Herriott on the same day executed an instrument accepting the terms and conditions of probation and stating that he would abide by and strictly carry out those terms and conditions, and also acknowledging that the staying of imposition of sentence was requested by him.
The Clerk of the district court has transmitted to this Court a photostatic copy of the record of the conviction.
Ralph L. Herriott has heretofore surrendered to this Court his license to practice law in the State of Montana.
Now therefore, by authority of sections 93-2026, 93-2027, 93-2028 and 93-2038, R.C.M.1947, and the rules of the Commission on Practice of this Court,
It is hereby ordered and adjudged that the name of Ralph L. Herriott be stricken from the roll of attorneys and counselors of this Court and that he be precluded from practicing as such attorney and counselor in all the courts of this state.
The Clerk of this Court shall give notice of this order to Ralph L. Herriott, his counsel, the Clerks of the district courts of the 6th, 10th, 13th, 14th and 18th judicial districts, the Chairman and Secretary of the Commission on Practice, the Clerk of the Federal District Court for the District of Montana, and the Clerk of the 9th Circuit Court.